DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/29/20; 11/23/20; 6/1/21 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement filed 6/1/21 (i.e., #2 JP 2014179861A) fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-10, 19-22, 24-28, and 37 of U.S. Patent No. 10,727,967. Although the claims at issue are not identical, they are not patentably distinct from each other because while reciting the same methodology of superposed transmissions, the scope of the instant claim is broader since the claims (e.g., claim 1) of referenced patent recite extra “transmitting step” not present in the instant claim 1.


Claim Objections
Claims 7-8 and 16-17 are objected to because of the following informalities:  
Claim 7 recites “wherein the first ratio is uniformly quantized within the range…, and the second ratio is uniformly quantized with the range…”.  As noted by underline, there is inconsistency in word usage. 
Similar issue is noted in claims 8 and 16-17.  
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
More specifically, claim 10 is directed to a network node.  However, the body of the claim does not recite any components of the network node to perform the recited steps, e.g. “determine a first ratio…”, “transmit information…”,  Therefore, it is not clear how these functions are performed. 
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
More specifically, claim 20 recites the term "effective channels" is a relative term which renders the claim indefinite.  The term "effective" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear what “effective channels associated with the first and second wireless device” means. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Robert Safavi et al. (U.S. Patent Application Publication No. 2017/0346598) and further in view of Benjebbour et al. (U.S. Patent Application Publication No. 2015/0358064).

Regarding Claim 1, Robert Safavi et al. teaches A method performed by a network node for performing a superposed transmission in a wireless communications network (Robert Safavi et al. teaches apparatus and methods for signaling non-orthogonal transmissions in a wireless communication system (par [0013])), the superposed transmission comprising a first signal intended for a first wireless device from the network node 5and a second signal intended for a second wireless device from the network node that are superposed and transmitted simultaneously by the network node on the same transmission resources in the wireless communications network (Robert Safavi et al. teaches that  NOMA techniques superimpose symbols being transmitted to different users within the same time frequency-spatial radio resources and exploit differences in channel gains and transmission power to separate user signals at the various UE (par [0004]); with NOMA, users having different signals to noise ratios are grouped together, typically with a near user having a stronger link to the base station and one or more far users having weaker links (par [0004]); data symbols belong to near users and far users are then superposed within the same resource element (par [0004])), the method comprising: determining a first ratio of the total transmission power (P) available for the 10superposed transmission, which first ratio is to be used for the first signal in the superposed transmission (Robert Safavi et al. teaches that a set of superposition information is transmitted to each UE and that the set of superposition information includes a transmission power ratio used for each superposed symbol (par [0074][0082]; FIGS. 3, 5), indicating determining of the ratio; each power ratio value denotes the fraction of the total downlink transmission power used for each superposed symbol (par [0076]); first superposed symbol corresponds to a first UE (par [0014])); determining a second ratio of the total transmission power (P) available for the superposed transmission, which second ratio is to be used for the second signal in the superposed transmission (Robert Safavi et al. teaches that a set of superposition information is transmitted to each UE and that the set of superposition information includes a transmission power ratio used for each superposed symbol (par [0074][0082]; FIGS. 3, 5), indicating determining of the ratio; each power ratio value denotes the fraction of the total downlink transmission power used for each superposed symbol (par [0076]); second superposed symbol corresponds to a second UE (par [0014])); 15transmitting information indicating at least one of the first and the second ratio to at least the first wireless device in the wireless communications network (Robert Safavi et al. teaches that a set of superposition information is transmitted to each UE and that the set of superposition information includes a transmission power ratio used for each superposed symbol (par [0074][0082]; FIGS. 3, 5)); performing the superposed transmission to the first and second wireless device simultaneously on the same transmission resources by transmitting the first signal using a transmission power according to the first ratio and by transmitting 20the second signal using a transmission power according to the second ratio (Robert Safavi et al. teaches that first power ratio indicates a transmit power of the first superposed symbol (par [0023]), indicating that the second power ratio is used for second superposed symbols;  transmitter sends the data signal including a quantity of superposed symbols where each superposed symbol is targeted for a particular UE in the superposition group (par [0074]; FIG. 3); a non-orthogonal data signal with multiple superposed symbols is transmitted to each UE in the superposition group (par [0082]; FIG. 5)); and the information indicating the at least one of the first and the second ratio is signalled dynamically through one of a Physical Downlink Control Channel, PDCCH, and an Enhanced Physical Downlink Control Channel, EPDCCH (Robert Safavi et al. teaches that the superposition information sent prior to the TTI in which it is being used by UE (par [0082]); signaling information during every TTI is referred to as dynamic signaling (par [0066]); signaling or control information is sent from a base station to a UE over PDCCH (par [0007])). 
	Although teaching that the superposition information is transmitted dynamically, Robert Safavi et al. does not explicitly teach and the information indicating the at least one of the first and the second ratio is signalled dynamically through one of a Physical Downlink Control Channel, PDCCH, and an Enhanced Physical Downlink Control Channel, EPDCCH.  Benjebbour et al. teaches such a limitation. 
Benjebbour et al. is directed to radio base station, user terminal, radio communication method and radio communication system.  More specifically, Benjebour et al. teaches and the information indicating the at least one of the first and the second ratio is signalled dynamically through one of a Physical Downlink Control Channel, PDCCH, and an Enhanced Physical Downlink Control Channel, EPDCCH (Benjebbour et al. teaches that eNB reports information about the other user terminals UE to be non-orthogonal multiplexed in the same transmission beam, signaling by PDCCH control information (par [0069][0080])).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Robert Safavi et al. so that the information indicating the at least one of the first and the second ratio is signaled dynamically through one of a PDCCH and EPDCCH, as taught by Benjebbour et al.  The modification would have allowed the system to dynamically transmit control information to UE based on accurate channel state information (see Benjebbour et al., par [0007][0069]). 

Regarding Claim 2, the combined teachings of Robert Safavi et al. and Benjebbour et al. teach The method according to claim 1, and further, the references teach wherein the same transmission resources are the same time and frequency transmission resources in the wireless communications network (Robert Safavi et al. teaches NOMA techniques superimpose symbols being transmitted to different users within the same time-frequency-spatial radio resources and exploit differences in channel gains and transmission power to separate user signals at the various UE (par [0004]); Benjebbour et al. teaches that the same radio resources indicates same frequency band and time slot, among others (par [0003])).  The motivation to combine these references is the same as that of claim 1. 

Regarding Claim 3, the combined teachings of Robert Safavi et al. and Benjebbour et al. teach The method according to claim 1, and further, the references teach wherein the transmitting further comprises transmitting the information indicating the second ratio to the second wireless device (Robert Safavi et al. teaches a set of superposition information is transmitted to each UE and that the set of superposition information includes a transmission power ratio used for each superposed symbol (par [0074][0082]; FIGS. 3, 5);  Benjebbour et al. teaches that a transmission power ratio for each user terminal is reported (par [0065], indicating such is determined; the transmission power for UE that is superposition-coded in the b-th transmission  beam is determined (par [0056][0057])).  The motivation to combine these references is the same as that of claim 1.

Regarding Claim 4, the combined teachings of Robert Safavi et al. and Benjebbour et al. teach The method according to claim 1, and further, the references teach wherein the transmitting further comprises transmitting the information indicating the at least one of the first and the second ratio to the first wireless device only (Robert Safavi et al. teaches that a set of superposition information is transmitted to each UE and that the superposition information includes information and parameters necessary for a receiver or UE to separate its own data or superposed symbols from the other superposed symbols of other users in the superposition group  (par [0074])).  

Regarding Claim 5, the combined teachings of Robert Safavi et al. and Benjebbour et al. teach The method according to claim 1, and further, the references teach wherein the information indicating the at least one of the first and the second ratio is signaled semi-statically through Radio Resource Control, RRC, messages (Robert Safavi et al. teaches that the superposition information can be pre-configured semi-statically using RRC signaling (par [0075])).   

Regarding Claim 10, Robert Safavi et al. teaches A network node (base station/transmitter (par [0084])) for performing a superposed transmission in a wireless communications network (Robert Safavi et al. teaches apparatus and methods for signaling non-orthogonal transmissions in a wireless communication system (par [0013]; FIG. 6)), the superposed transmission comprising a first signal intended for a first wireless device from the network node and a second signal intended for a second wireless device from the network node that are 30superposed and transmitted simultaneously by the network node on the same transmission resources in the wireless communications network (Robert Safavi et al. teaches NOMA techniques superimpose symbols being transmitted to different users within the same time-frequency-spatial radio resources and exploit differences in channel gains and transmission power to separate user signals at the various UE (par [0004]); with NOMA, users having different signals to noise ratios are grouped together, typically with a near user having a stronger link to the base station and one or more far users having weaker links (par [0004]); data symbols belong to near users and far users are then superposed within the same resource element (par [0004])), the network node being configured to: 63 determine a first ratio of the total transmission power (P) available for the superposed transmission, which first ratio is to be used for the first signal in the superposed transmission (Robert Safavi et al. teaches that a set of superposition information is transmitted to each UE and that the set of superposition information includes a transmission power ratio used for each superposed symbol (par [0074][0082]; FIGS. 3, 5), indicating determining of the ratio; each power ratio value denotes the fraction of the total downlink transmission power used for each superposed symbol (par [0076]); first superposed symbol corresponds to a first UE (par [0014])); determine a second ratio of the total transmission power (P) available for 5the superposed transmission, which second ratio is to be used for the second signal in the superposed transmission (Robert Safavi et al. teaches that a set of superposition information is transmitted to each UE and that the set of superposition information includes a transmission power ratio used for each superposed symbol (par [0074][0082]; FIGS. 3, 5), indicating determining of the ratio; each power ratio value denotes the fraction of the total downlink transmission power used for each superposed symbol (par [0076]); second superposed symbol corresponds to a second UE (par [0014])); transmit information indicating at least one of the first and the second ratio to at least the first wireless device in the wireless communications network (Robert Safavi et al. teaches that a set of superposition information is transmitted to each UE and that the set of superposition information includes a transmission power ratio used for each superposed symbol (par [0074][0082]; FIGS. 3, 5)); perform the superposed transmission to the first and second wireless 10device simultaneously on the same transmission resources by transmitting the first signal using a transmission power according to the first ratio and by transmitting the second signal using a transmission power according to the second ratio (Robert Safavi et al. teaches that first power ratio indicates a transmit power of the first superposed symbol (par [0023]), indicating that the second power ratio is used for second superposed symbols;  transmitter sends the data signal including a quantity of superposed symbols where each superposed symbol is targeted for a particular UE in the superposition group (par [0074]; FIG. 3); a non-orthogonal data signal with multiple superposed symbols is transmitted to each UE in the superposition group (par [0082]; FIG. 5)); and signal the information indicating the at least one of the first and the second ratio dynamically through one of a Physical Downlink Control Channel, PDCCH, 15and an Enhanced Physical Downlink Control Channel, EPDCCH (Robert Safavi et al. teaches that the superposition information sent prior to the TTI in which it is being used by UE (par [0082]); signaling information during every TTI is referred to as dynamic signaling (par [0066]); signaling or control information is sent from a base station to a UE over PDCCH (par [0007])). 
	Although teaching that the superposition information is transmitted dynamically, Robert Safavi et al. does not explicitly teach and signal the information indicating the at least one of the first and the second ratio dynamically through one of a Physical Downlink Control Channel, PDCCH, 15and an Enhanced Physical Downlink Control Channel, EPDCCH.  Benjebbour et al. teaches such a limitation. 
Benjebbour et al. is directed to radio base station, user terminal, radio communication method and radio communication system.  More specifically, Benjebour et al. teaches and signal the information indicating the at least one of the first and the second ratio dynamically through one of a Physical Downlink Control Channel, PDCCH, 15and an Enhanced Physical Downlink Control Channel, EPDCCH (Benjebbour et al. teaches that eNB reports information about the other user terminals UE to be non-orthogonal multiplexed in the same transmission beam, signaling by PDCCH control information (par [0069][0080])).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Robert Safavi et al. so that the information indicating the at least one of the first and the second ratio is signaled dynamically through one of a PDCCH and EPDCCH, as taught by Benjebbour et al.  The modification would have allowed the system to dynamically transmit control information to UE based on accurate channel state information (see Benjebbour et al., par [0007][0069]). 

Regarding Claims 11-14, Claims 11-14 are directed to apparatus claims and they do not teach or further define over the limitations recited in claims 2-5.   Therefore, claims 11-14 are also rejected for similar reasons set forth in claims 2-5.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Robert Safavi et al. (U.S. Patent Application Publication No. 2017/0346598), Benjebbour et al. (U.S. Patent Application Publication No. 2015/0358064), and further in view of Kim et al. (U.S. Patent Application Publication No. 2014/0086160).

Regarding Claim 6, the combined teachings of Robert Safavi et al. and Benjebbour et al. teach The method according to claim 1, however, the references do not explicitly teach wherein the information indicating 10the at least one of the first and the second ratio is signaled explicitly using a number of predetermined bits, wherein each predetermined bit indicates a particular ratio.  Kim et al. teaches such a limitation. 
	Kim et al. is directed to method and apparatus for signaling power information in wireless communication.  More specifically, Kim et al. teaches that the power ratio in the power information is quantized into a predetermined number of bits for each UE and that the power ratio is indicated by a group index indicating a quantized level of the power ratio (par [0070]; FIG. 7). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Robert Safavi et al. and  Benjebbour et al. so that the information indicating ratio is signaled explicitly using a number of predetermined bits, as taught by Kim et al.  The modification would have allowed the system to transmit power information for a plurality of co-scheduled UEs (see Kim et al., par [0014]). 

Regarding Claim 15, Claim 15 is directed to an apparatus claim and it does not teach or further define over the limitations recited in claim 6.   Therefore, claim 15 is also rejected for similar reasons set forth in claim 6.

Claims 7-8 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Robert Safavi et al. (U.S. Patent Application Publication No. 2017/0346598), Benjebbour et al. (U.S. Patent Application Publication No. 2015/0358064), and further in view of Zhu et al. (U.S. Patent Application Publication No. 2015/0351081).

Regarding Claim 7, the combined teachings of Robert Safavi et al. and Benjebbour et al. teach The method according to claim 1, and further, the references teach wherein the first ratio is uniformly 15quantized within the range between 0 and 0.5, and the second ratio is uniformly quantized with the range between 0.5 and 1 (Robert Safavi et al. teaches that the ratio is uniformly quantized within the range between 0 and 0.5 and 0.5 and 1 (Table 1, Table 2)). 
	By teaching the ratio is uniformly quantized and within the range between 0 and 0.5 and the ratio within the range between 0.5 and 1 as noted above, the references teach wherein the first ratio is uniformly 15quantized within the range between 0 and 0.5, and the second ratio is uniformly quantized with the range between 0.5 and 1.  However, Zhu et al. teaches such a limitation more explicitly. 
Zhu et al. is directed to user equipment and method for dynamic non-orthogonal multiple access communication.  More specifically, Zhu et al. teaches that data for one UE is scaled to have a higher power, and the data for another UE is scaled to have a lower power (par [0020]).  Further, Zhu et al. teaches that a power ratio for the lower power data as summed with the higher power data is always less than 0.5 and greater than 0, while the power ratio for higher power data is always above 0.5 and less than 1 (par [0020]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Robert Safavi et al. and  Benjebbour et al. so that the first ratio is uniformed quantized within the range between 0 and 0.5, and the second ratio is uniformly quantized with the range between 0.5 and 1, as taught by Zhu et al.  The modification would have allowed the system to efficiently provide information about the type of signal that is associated with the power ratio (see Zhu et al., par [0020]). 

Regarding Claim 8, the combined teachings of Robert Safavi et al. and Benjebbour et al. teach The method according to claim 1, and further, the references teach wherein the first ratio is non-uniformly quantized within the range between 0 and 0.5 and the second ratio is 20non-uniformly quantized with the range between 0.5 and 1 (Robert Safavi et al. teaches that the ratio is non-uniformly quantized within the range between 0 and 0.5 and 0.5 and 1 (Table 2)).  
By teaching the ratio is non-uniformly quantized and within the range between 0 and 0.5 and the ratio within the range between 0.5 and 1 as noted above, the references teach wherein the first ratio is non-uniformly quantized within the range between 0 and 0.5 and the second ratio is 20non-uniformly quantized with the range between 0.5 and 1.  However, Zhu et al. teaches such a limitation more explicitly. 
Zhu et al. is directed to user equipment and method for dynamic non-orthogonal multiple access communication.  More specifically, Zhu et al. teaches that data for one UE is scaled to have a higher power, and the data for another UE is scaled to have a lower power (par [0020]).  Further, Zhu et al. teaches that a power ratio for the lower power data as summed with the higher power data is always less than 0.5 and greater than 0, while the power ratio for higher power data is always above 0.5 and less than 1 (par [0020]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Robert Safavi et al. and Benjebbour et al.  so that the first ratio is non-uniformed quantized within the range between 0 and 0.5, and the second ratio is non-uniformly quantized with the range between 0.5 and 1, as taught by Zhu et al.  The modification would have allowed the system to efficiently provide information about the type of signal that is associated with the power ratio (see Zhu et al., par [0020]). 

Regarding Claims 16-17, Claims 16-17 are directed to apparatus claims and they do not teach or further define over the limitations recited in claims 7-8.   Therefore, claims 16-17 are also rejected for similar reasons set forth in claims 7-8.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Robert Safavi et al. (U.S. Patent Application Publication No. 2017/0346598), Benjebbour et al. (U.S. Patent Application Publication No. 2015/0358064), and further in view of Kwon et al. (U.S. Patent Application Publication No. 2016/0366691).

Regarding Claim 9, the combined teachings of Robert Safavi et al. and Benjebbour et al. teach The method according to claim 1, however, the references do not explicitly teach wherein the performing further comprises transmitting the second signal as single layer transmission with QPSK modulation.  Kwon et al. teaches such a limitation. 
Kwon et al. is directed to Power allocation for superposition transmission.  More specifically, Kwon et al. teaches a signal being a single layer transmission with QPSK (par [0038]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Robert Safavi et al. and Benjebbour et al. so that the second signal is transmitted as single layer transmission with QPSK modulation, as taught by Kwon et al.  The modification would have allowed the system to enable a super-constellation under MUST (see Kwon et al., par [0010]). 

Regarding Claim 18, Claim 18 is directed to an apparatus claim and it does not teach or further define over the limitations recited in claim 9.   Therefore, claim 18 is also rejected for similar reasons set forth in claim 9.

Allowable Subject Matter
Claim 20 is allowed if outstanding 112b issue is resolved. 
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E SONG whose telephone number is (571)270-3667.  The examiner can normally be reached on Monday-Friday: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REBECCA E SONG/Primary Examiner, Art Unit 2414